IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-62,844-04


                 EX PARTE ERIC CHRISTOPHER GONZALEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 11-CR-00001305-A IN THE 107TH DISTRICT COURT
                           FROM CAMERON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

murder, one count of aggravated assault, one count of evading arrest and one count of possession of

marijuana. He was sentenced to imprisonment for fifty years on the murder count, twenty years on

the evading arrest and aggravated assault counts, and two years state jail for the possession of

marijuana. The Thirteenth Court of Appeals affirmed his convictions. Gonzalez v. State, __ S.W.3d

__ No. 13-13-00427-CR (Tex. App.—Corpus Christi-Edinburg Aug. 14, 2014)(pet. ref’d).

        On February 4, 2016, an order to obtain an affidavit from trial counsel was signed by the trial
court. The trial court has not yet completed its fact-finding. We remand this application to the 107th

District Court of Cameron County to allow the trial judge to complete an evidentiary investigation

and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 9, 2016
Do not publish